Matter of Wolf (2018 NY Slip Op 03301)





Matter of Wolf


2018 NY Slip Op 03301


Decided on May 4, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 4, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, CURRAN, AND WINSLOW, JJ.


[*1]MATTER OF KEVIN R. WOLF, AN ATTORNEY.  Order of suspension entered pursuant to Judiciary Law § 90 (4) (f).
 (Filed May 1, 2018.)